Lundberg Stratton, J.,
dissenting.
{¶ 20} I respectfully dissent from the majority’s holding that a trial court may not impose consecutive jail sentences under R.C. 2929.16(A)(2). R.C. 2929.16(A) provides: “The court imposing a sentence for a felony * * * may impose any community residential sanction or combination of community residential sanctions under this section.” (Emphasis added.)
{¶ 21} The General Assembly used the singular of the word “felony,” indicating that each felony could warrant a separate sentence. In my view, had the General Assembly intended to prohibit consecutive jail sentences for each felony, it could have done so. The Ninth District Appellate Court put it well when it said, “It logically follows that multiple residential community sanctions may be imposed where the criminal defendant has been found guilty of multiple felony offenses.” State v. Culgan (2001), 147 Ohio App.3d 19, 24, 768 N.E.2d 712.
{¶ 22} Nothing in the language of R.C. 2929.16 prohibits a sentencing court from ordering multiple consecutive residential community sanctions. Because I *227believe that the plain language of the statute warrants a different result, I respectfully dissent and would affirm the judgment of the court of appeals.
C. David Warren, Athens County Prosecuting Attorney, and Michael R. Huff, Assistant Prosecuting Attorney, for appellee.
David H. Bodiker, State Public Defender, and Charles B. Clovis, Assistant Public Defender, for appellant.